         Case 5:20-cv-00031-MTT Document 19 Filed 05/29/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

UNIQUE INSURANCE MANAGERS, Inc. )
                                )
                                )
                Plaintiff,      )
                                )
           v.                   )                 CIVIL ACTION NO. 5:20-cv-31 (MTT)
                                )
LEIGH ANNE SPILLERS, et al.,    )
                                )
                                )
                Defendants.     )
 __________________             )


                                          ORDER

       Plaintiff Unique Insurance Managers, Inc. moves for default judgment. For the

following reasons, that motion (Doc. 15) is DENIED without prejudice.

       First, the record does not establish that “Sean Hickey” or David Dozier, the two

lawyers listed in the waivers of service for Defendants Leigh Anne Spillers, James

McDaniel, unnamed minor K.M., unnamed minor R.S., “Leigh Anne Spillers as next of

friend of K.M.,” and “Leigh Anne Spillers as next of friend of R.S,” are actually

authorized to waive service on their behalf. Docs. 8-13. Nor does the record establish

that Jeffrey Kershaw, the lawyer listed for Defendant Christopher Mark Thompson, may

waive service for him. Those concerns are heightened here because the

circumstances, at least as alleged in the complaint and motion for default judgment,

suggest a conflict of interest among the “default” Defendants, all of whom are

apparently represented by David Dozier. If it is established that the Defendants,

particularly the minor Defendants, have been properly served and that they are in

default, more substantive issues likely will arise.
          Case 5:20-cv-00031-MTT Document 19 Filed 05/29/20 Page 2 of 3



        Second, Unique only seeks a judgment against Spillers, both individually and as

next of friend of the two minors, and James McDaniel, K.M.’s apparent guardian. Doc.

15 at 1. It does not seek a judgment against Thompson. However, Unique’s proposed

judgment includes a finding that “Unique has no duty to indemnify its Insured

[Thompson] further or defend its Insured [Thompson] further with respect to the

Underlying Lawsuit because it has tendered Policy limits.” Doc. 15-1 at 2. But the fact

that the proposed judgment does not run against Thompson leaves open the possibility

that a future judgment could find Unique still has a duty to defend. That prevents the

entry of the proposed judgment. See Frow v. De La Vega, 82 U.S. 552, 554 (1872) (the

default of one defendant cannot be entered before determining the liability of the non-

defaulting defendant because the inconsistency of two different judgments against joint

defendants would be illogical); Gulf Coast Fans, Inc. v. Midwest Elecs. Imps., Inc., 740

F.2d 1499, 1512 (11th Cir. 1984) (extending Frow to cases where “defendants are

similarly situated, but not jointly liable”); Branch Banking & Trust Co. v. Poplar Dev. Co.,

LLC, 2013 WL 2367963, at *1 (M.D. Ga. May 29, 2013) (citations omitted); Bank of the

Ozarks v. Arco Cmty. Outreach Coal., Inc., 2013 WL 164421, at *2 (S.D. Ga. Jan. 15,

2013) (citations omitted). 1

        In short, the proposed judgment has the potential to substantially impact the

potential recovery of Spillers, McDaniel, K.M., K.S., Thompson, and the Estate. But the

proposed judgment would only run against Spillers, McDaniel, and the two minors, and

it is still unclear whether those four parties were properly served or are adequately


1 Similarly, Unique seeks a ruling that the Estate of K.M.’s father, Malone, who was killed in the crash with

Unique’s insured, is time-barred from any recovery arising from that accident. Doc. 15-1 at 2. But
Malone’s Estate is not a party, and the Court sees no reason to address the Estate’s potential claims
against Unique in a judgment.


                                                         -2-
         Case 5:20-cv-00031-MTT Document 19 Filed 05/29/20 Page 3 of 3



represented. For those reasons, the motion for default (Doc. 15) is DENIED without

prejudice. The Court will consider a second motion for default that addresses the

issues noted above. The Court will schedule a hearing on request of the parties or if it

becomes clear that a hearing is necessary.

       Further, because the motion for default is denied, Unique’s pending motion “for

the Court to accept a late-filed notarized affidavit” (Doc. 16) in support of the motion for

default is DENIED as moot.

       SO ORDERED, this 29th day of May, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -3-
